{¶ 1} I agree that relator has no standing to bring this prohibition action and, therefore, I concur in the first fifteen paragraphs of the majority opinion. Since relator does not have standing to prosecute this action, the opinion should have ended there. Instead, the opinion goes on to address the merits of relator's petition. "The concept of legal standing is based on the principle that courts decide only cases or controversies between litigants whose interests are adverse to each other, and do not issue advisory opinions." State ex rel. Ohio Academy ofTrial Lawyers v. Sheward, 86 Ohio St.3d 451, 524-525, 1999-Ohio-123; State ex rel. United Auto., Aerospace Agricultural Implement Workers of Am., 108 Ohio St.3d 432,2006-Ohio-1327.
 {¶ 2} Accordingly, I concur in the court's judgment and the first fifteen paragraphs of its opinion only.